DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on February 25, 2022 is acknowledged and has been entered.  Claims 2, 19, 21-98, 100-148 are canceled.  Claims 16-18, 20 and 99 are withdrawn.  Claims 1 and 3-15 are pending.  
Claims 1 and 3-15 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL.

New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-10 and 12 of copending Application No. 16131580 (reference application) in view of Park et al. (US Patent 6,153,412; November 2000). Although the claims at issue are not identical, they are not patentably distinct from each other because while the limitations are not identical, the pending claims are not patent eligible.  
Claim 1 in the instant claims and the ’580 application are not identical, for example, but both compositions require a recombinase polymerase amplification composition, a crowding agent and an oligonucleotide probe.  Further the claims of the ‘580 application include oligonucleotides that are cleavable by a nuclease (see claim 9-10 of ‘580 application).  Finally, the “oligonucleotide probe with dual-hapten leaving group” encompasses an oligonucleotide with a label (see claim 4-5 of the instant claims).  Therefore, the claims are not patent eligible in view of the claims of ‘580 application.
Both the instant claims and the copending claims require a composition that is useful for recombinase polymerase amplification.  The primary difference between claim 1 of the instant application and claim 1 of the ‘580 application is the omission of first and second primers in the ‘580 claims.  However, the inclusion of primers is rendered obvious by the teaching of Park.  
Park teaches primers that are useful for amplification.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of the ‘580 application to include the teachings of Park to arrive at the claimed invention with a reasonable expectation for success.  Park teaches “the lyophilized reagent may be put to practical use together with other combinations of components: e.g., distilled water, primers and a template DNA; distilled water and a template DNA; or, distilled water only. For example, for the diagnosis of HIV, HBV and TB (tuberculosis), the PCR reagent may be mixed with their genomic DNA/RNA and complementary primers; and, for DNA sequencing, it may be mixed with the universal or appropriate primers” (col. 3 and example 1).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of the ‘580 application to include the teachings of Park to arrive at the claimed invention with a reasonable expectation for success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Grounds of Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-5, 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Boyle et al. (2013, mBio, 4(2): e00135-13) in view of Terman (US PgPub 20150037297; February 2015). 
With regard to claim 1, Boyle teaches a composition comprising: 
(i) a first primer and a second primer for amplifying a target nucleic acid sequence (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1); 
(ii) one or more recombinase(s) (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1); 
(iii) one or more polymerase(s) (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1); and 
(iv) an agent capable of cleaving a double stranded nucleic acid at a target cleavage sequence (p. 2, col. 2, where cleavage is described; p. 6 materials and methods, where the RPA methods are included in col. 1),
wherein the first primer is complementary to a target nucleic acid; and wherein the second primer comprises the primer comprises bases that are complementary to the target nucleic acid and comprises a mismatch to the target nucleic acid (Fig 2, where the mismatches between the primers and probes are depicted).
With regard to claim 3, Boyle teaches a composition of claim 1, wherein the first primer is complementary to the target nucleic acid sequence, and the second primer comprises a first portion complementary to the target nucleic acid sequence and a second portion that differs from the target nucleic acid sequence at the one or more nucleotide positions (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1 and where Fig 2 depicts mismatches as well).  
With regard to claim 4, Boyle teaches a composition of claim 1, further comprising a probe comprising a detectable label (p. 6 materials and methods, where the RPA methods are included in col. 1 which includes detectable labels).  
With regard to claim 5, Boyle teaches a composition of claim 4, wherein the detectable label is selected from the group consisting of a fluorophore, an enzyme, a quencher, an 2Appl. No. 15/771,259PA TENTAmdt. Dated Mar 11, 2020Atty Docket No. ALERE-35628.252Reply to Office Communication of Jan 17, 2020enzyme inhibitor, a radioactive label, an electrochemical label, a chemiluminescent label, a metal sol particle, a latex particle, one member of a binding pair, and a combination thereof (p. 6 materials and methods, where the RPA methods are included in col. 1 which includes detectable labels).  
With regard to claim 7, Boyle teaches a composition of claim 1, wherein the one or more polymerase(s) is/are selected from the group consisting of E. col DNA polymerase I, bacteriophage T4 gp43 DNA polymerase, Bacillus stearothermophilus polymerase I large fragment, Phi-29 DNA polymerase, T7 DNA polymerase, Bacillus subtilis Pol I, Staphylococcus aureus Pol I, E. coi DNA polymerase I, E. coi DNA polymerase II, E. coi DNA polymerase III, E. coi DNA polymerase IV, and E. coi DNA polymerase V (p. 6 materials and methods, where the RPA methods are included in col. 1 which includes detectable labels).  
With regard to claim 13, Boyle teaches a composition of claim 1, wherein the first primer and/or the second primer is/are selected from the group consisting of an oligonucleotide having a length of at least or about 10 nucleotides, an oligonucleotide having a length of at least about 20 nucleotides, an oligonucleotide having a length of at least about 30 nucleotides, an oligonucleotide having a length of at least about 40 nucleotides, and an oligonucleotide having a length of at least 50 nucleotides (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1 and where Fig 2 depicts mismatches as well; see Supplemental Fig where sequences are given).  
With regard to claim 14, Boyle teaches a composition of claim 1, further comprising:  
(a) a third primer and a fourth primer (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1 and where Fig 2 depicts mismatches as well); 
and (b) a second agent capable of cleaving a double-stranded nucleic acid at a second target cleavage sequence (p. 2, col. 2, where cleavage is described; p. 6 materials and methods, where the RPA methods are included in col. 1).  
With regard to claim 15, Boyle teaches a composition of claim 14, wherein the second target cleavage sequence differs from the target nucleic acid sequence at one or more nucleotide positions, the third primer is complementary to the target nucleic acid sequence, and the fourth primer comprises a first portion complementary to the target nucleic acid sequence and a second portion comprising at least part of the second target cleavage sequence including at least one of the one or more nucleotide positions where the second target cleavage sequence differs from the target nucleic acid sequence (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1 and where Fig 2 depicts mismatches as well).
Regarding claim 1, while Boyle teaches the features of the composition as claimed, Boyle does not specifically teach that the cleavage sequence is included within the primer sequence.
With regard to claim 1, Terman teaches wherein the second primer comprises the target cleavage sequence and the target cleavage sequence	 (paragraph 153).
With regard to claim 3, Terman teaches a composition of claim 1, wherein the second primer comprises a first portion complementary to the target nucleic acid sequence and a second portion that differs from the target nucleic acid sequence at the one or more nucleotide positions and consists of at least a portion of the target cleavage sequence (paragraph 153).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Boyle to include a primer which includes a cleavage site as taught by Terman to arrive at the claimed invention with a reasonable expectation for success.  Terman teaches “ It may prove advantageous to incorporate restriction endonuclease cleavage sites into the oligonucleotide primers used in polymerase chain reaction to facilitate insertion into vectors. Any site desired may be produced by ligating nucleotide sequences (linkers) onto the DNA termini; these ligated linkers may comprise specific chemically synthesized oligonucleotides encoding restriction endonuclease recognition sequences” (paragraph 153).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Boyle to include a primer which includes a cleavage site as taught by Terman to arrive at the claimed invention with a reasonable expectation for success.

Claims 6, 8-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (2013, mBio, 4(2): e00135-13) in view of Terman (US PgPub 20150037297; February 2015) as applied over claims 1, 3-5, 7 and 13-15 and further in view of Piepenburg et al. (PLoS Biology, 2006, 4(7):e204, p. 1115-1121).
With regard to claim 6, Piepenburg teaches a composition of claim 1, wherein the one or more recombinase(s) is/are selected from the group consisting of T4 bacteriophage UvsX, T6 bacteriophage UvsX, Rb69 UvsX, Aehl UvsX, RecA, T2 bacteriophage UvsX, KVP40, Acinetobacter phage 133, Aeromonas phage 65, cyanophage P-SSM2, cyanophage PSSM4, cyanophage S-PM2, Rbi4, Rb32, Aeromonasphage 25, Vbrio phage nt-1, phi-1, Rb16, Rb43, Phage 31, phage 44RR2.8t, Rb49, phage Rb3, phage LZ2, RADA RADB, and Rad51 proteins (p. 1115, col. 1, where the recombinase includes T4 UvsX and T4 gp32).  
With regard to claim 8, Piepenburg teaches a composition of claim 1, further comprising a single-stranded DNA binding protein from an organism selected from the group consisting of E. coli T4, T2, T6, Rb69, Aehl, KVP40, Acinetobacterphage 133, Aeromonasphage 65, cyanophage P- SSM2, cyanophage PSSM4, cyanophage S-PM2, Rbi4, Rb32, Aeromonasphage 25, Vibrio phage nt-1, phi-1, Rb 16, Rb43, Phage 31, phage 44RR2.8t, Rb49, phage Rb3, and phage LZ2 (p. 1115, col. 2, where T4 uvsY ssb is included).  
With regard to claim 9, Piepenburg teaches a composition of claim 1, wherein the agent capable of cleaving a double-stranded nucleic acid at a target cleavage sequence is a nuclease selected from the group consisting of a restriction endonuclease, a Zinc finger, a CRISPR-nuclease system, and a TALEN (p. 1120, “Figure S4” legend, under Supporting Information, where RPA reactions were digested “with XbaI (apoB and Sry), HaeIII (apoB), or SmaI (PBDG) and then detected via gel electrophoresis, see Figure S4), where primers for the different loci are in the parentheses, where the restriction enzymes are the cleavage agent). 
With regard to claim 11, Piepenburg teaches a composition of claim 1, further comprising a crowding agent (p. 1115, col. 2, where the reaction includes a crowding agent and T4 usvY recombinase).   
With regard to claim 12, Piepenburg teaches a composition of claim 11, wherein the crowding agent is selected from the group consisting of polyethylene glycol (PEG), dextran, polyvinyl alcohol and polyvinyl pyrrolidone (p. 1115, col. 2, where the reaction includes a crowding agent which is Carbowax20M, which is polyethylene glycol, as evidenced by Piepenburg 2010, paragraph 19).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Boyle to include the specific reaction components as taught by Piepenburg to arrive at the claimed invention with a reasonable expectation for success.  Piepenburg teaches “recombinase polymerase amplification (RPA), couples isothermal recombinase-driven primer targeting of template material with strand-displacement DNA synthesis. It achieves exponential amplification with no need for pretreatment of sample DNA. Reactions are sensitive, specific, and rapid and operate at constant low temperature. We have also developed a probe-based detection system” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Boyle to include the specific reaction components as taught by Piepenburg to arrive at the claimed invention with a reasonable expectation for success.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenburg et al. (PLoS Biology, 2006, 4(7):e204, p. 1115-1121) in view of Terman (US PgPub 20150037297; February 2015) as applied over claims 1, 3-9, 11-15 and further in view of Patel et al. (US Patent 9,416,387; August 2016).
With regard to claim 10, Patel teaches a composition of claim 9, wherein the restriction endonuclease is DdeI or Hpy166II (col. 35, line 63 to col. 36, line 30, where the restriction enzymes include DdeI or Hpy1661I).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Piepenburg to include the restriction enzyme of Patel to arrive at the claimed invention with a reasonable expectation for success.  Patel teaches “Methods and compositions for the amplification of nucleic acids are disclosed. Amplification methods provided herein may be performed under isothermal conditions. Methods and compositions may include reagents such as restriction enzymes, polymerases, ligases, primers, and polynucleotide adaptors” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Piepenburg to include the restriction enzyme of Patel to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is also noted that the double patenting rejections are not held in abeyance.
The rejections are maintained.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM